IN THE UNITED STATES DISTRICT COURT JAN 16 2020
FOR THE DISTRICT OF MONTANA —canct Cour
BILLINGS DIVISION Soda
Billings

UNITED STATES OF AMERICA,
CR 18-147—BLG—DLC

Plaintiff,
Vs. ORDER

CHARLES EUGENE VENDITTI,

 

Defendant.

 

The Government has moved to dismiss the forfeiture allegation in the
indictment. (Doc. 150.)

IT IS ORDERED that the Government’s Motion (Doc. 150) is GRANTED.
The forfeiture allegation in the indictment is dismissed with prejudice.

DATED this 6M ay of January, 2020.

that (het

Dana L. Christensen, Chief Judge
United States District Court
